Van Hoesen, J.
It is our rule in these matters to require evidence, by affidavit or by verified petition, whether the applicant is married or single; whether he is now a party to any and what action or proceeding in the courts ; whether there are any judgments *80against Mm ; whether there is any outstanding bond or commercial paper, made, indorsed or accepted by Mm in the name, which he wishes to abandon ; of his age and birth-place, and the name of his parents.
Let this information be supplied, and then, if satisfactory, the order will be made.
An affidavit, showing the matters required by the opinion, was made, and an order.